Citation Nr: 0919177	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-07 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.

2.  Entitlement to service connection for a low back 
disability.


WITNESSES AT HEARING ON APPEAL

The Veteran and D.W.


ATTORNEY FOR THE BOARD

D. Hachey, Counsel



INTRODUCTION

The Veteran served on active duty from April 1953 to April 
1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).

The Veteran presented testimony before the undersigned in May 
2007.  A transcript of this hearing has been associated with 
his VA claims folder.  

In August 2007, the Board reopened the matter of entitlement 
to service connection for a low back disability and remanded 
that issue together with the issue of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a left knee disability 
for further development.  That development having been 
completed, the case is now once again before the Board.

The Board most recently advanced the case on the docket due 
to the Veteran's advanced age.  See 38 C.F.R. § 20.900(c) 
(2008).

As detailed below, the Board is reopening the Veteran's 
service-connection claim for a left knee disability.  The 
Veteran's service-connection claim for this disability (on 
the merits) as well as his service-connection claim for a low 
back disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.

The Board also notes that in an October 2004 statement, the 
Veteran contended that the January 1996 rating decision which 
initially denied him service connection for a back disability 
was the product of clear and unmistakable error (CUE).  The 
AOJ, however, has yet to adjudicate the Veteran's CUE claim 
and the matter has not been certified for appeal.  The 
Veteran's CUE claim is therefore referred to the AOJ for 
appropriate action.  (Notably, this issue was also referred 
back in the Board's August 2007 decision, but it does not 
appear that any action was taken.) 

FINDINGS OF FACT

1.  An unappealed January 1996 rating decision denied the 
Veteran service connection for a left knee disability.

2.  The evidence associated with the claims file subsequent 
to the January 1996 rating decision is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
raises a reasonable possibility of substantiating the claim 
for service connection for a left knee disability on the 
merits.


CONCLUSIONS OF LAW

1.  The January 1996 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence having been submitted, the 
claim for service connection for a left knee disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's appeal regarding his left knee disability 
arises out of his contention that he injured his left knee 
while bending and contorting to repair aircraft engines in 
service.  See Board Hearing Tr. at 10-11  He alternatively 
claims that his left knee symptomatology is secondary to his 
current low back disability which, as discussed below, he 
also claims is of in-service origin.  Id. at 10.

By a January 1996 rating decision, the RO denied service 
connection for a left knee disability on the basis that no 
current disability was present.  The RO notified the Veteran 
of this rating decision and of his appellate rights in a 
letter dated January 29, 1996.  He did not appeal, and the 
rating decision became final.  See 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2008).

In October 2004, the Veteran again sought service connection 
for what was initially characterized as a "left leg 
condition."  The January 2005 rating decision subsequently 
denied the claim, and this appeal followed.  

As explained in the Board's prior remand, although the 
Veteran's October 2004 service-connection claim was initially 
styled as one for a "left leg condition," the Veteran 
subsequently clarified at his May 2007 Board hearing that he 
was actually seeking service connection for a left knee 
disability.  See Board Hearing Tr. at 10-16.  The Board 
accordingly recharacterized the issue on appeal as whether 
new and material evidence has been received to reopen a claim 
of entitlement to service connection for a left knee 
disability.

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The 
Board does not have jurisdiction to consider [the previously-
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  When determining whether a claim should be 
reopened, the credibility of the newly-submitted evidence is 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

"New" evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Evidence of record at the time of the January 1996 rating 
decision primarily consisted of the Veteran's service 
treatment records.  Those records note the Veteran's 
complaint of a "[t]rick left knee" on service separation, 
but are otherwise negative for treatment or diagnosis of a 
left knee condition.  

As explained above, the RO denied the Veteran service 
connection for a left knee disability in January 1996 on the 
basis that, despite the Veteran's report of a "[t]rick" 
knee on service separation, there was no evidence of a 
current left knee disability.  

Evidence obtained in connection with the attempt to reopen 
includes VA outpatient treatment records dated in October 
1989, which reflect a diagnosis of "[i]nternal derangement 
of the left knee with torn lateral meniscus."  The same 
records indicate that the Veteran underwent a left knee 
arthroscopy and arthrotomy that same month to correct the 
condition.  Although these records pre-date the January 1996 
rating decision, they were not associated with the claims 
file until years after that decision and were not considered 
by the RO in its prior denial of service connection for a 
left knee disability.  In fact, the records were submitted by 
the Veteran at the May 2007 Board hearing.  The October 1989 
VA outpatient treatment records are therefore new in that 
they were not of record at the time of the January 1996 
rating decision.  For purposes of determining whether the 
claim should be reopened, the Board will presume the 
credibility of the newly-submitted evidence.  See Justus, 
supra.

Significantly, this new evidence is also material in that it 
reflects a diagnosis of a current left knee disability.  As 
noted above, evidence of a left knee disability had 
previously been lacking and served as the primary basis for 
the prior denial of service connection.  

Accordingly, the previously-denied service-connection claim 
for a left knee disability is reopened and consideration may 
be given to the entire evidence of record without regard to 
any prior denials.  However, as discussed in greater detail 
below, further evidentiary development is necessary in 
connection with the now-reopened claim.  To the extent that 
there may be any deficiencies of notice or assistance under 
the provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 
regarding the issue of whether new and material evidence was 
presented, such deficiencies are moot as the claim is 
reopened.  Further discussion of VA's duties to notify and 
assist is outlined in the REMAND portion of this decision and 
will be included in a later decision, should the claim be 
denied on the merits following remand.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left knee disability 
is reopened; to this extent only, the appeal is granted.


REMAND

Although the newly-obtained medical evidence is sufficient to 
reopen the Veteran's service-connection claim for a left knee 
disability, additional development is required before the 
Board can adjudicate this claim and the Veteran's service-
connection claim for a low back disability on the merits.  
The Board will discuss each of its reasons for remand in 
turn.

Reasons for remand

VCAA Notice

As noted above, the Veteran is seeking service connection for 
a left knee disability on both a direct basis and as 
secondary to his low back disability, which he also claims 
should be service-connected.  Although the VCAA letters sent 
to the Veteran regarding his service-connection claim for a 
left knee disability address how to substantiate this claim 
on a direct basis, they do not addresses the secondary 
service connection theory.  The case must therefore be 
remanded so that a proper VCAA notice letter addressing 
secondary service connection can be sent to the Veteran.  See 
generally Kent v. Nicholson, 20 Vet. App. 1, 12 (2006) 
(observing that incomplete information can render a VCAA 
notice letter inadequate).  

Examinations

A. Left Knee

The Veteran has not been afforded a VA examination to assess 
the nature and etiology of his left knee disability as part 
of the instant appeal.  In McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the United States Court of Appeals for 
Veterans Claims (the Court) made clear that VA must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.

In the instant case, there is competent evidence of a current 
disability, which satisfies the first McLendon element.  VA 
outpatient treatment records dated in October 1989 reflect a 
diagnosis of internal derangement of the left knee with a 
torn lateral meniscus, and further note that the Veteran 
underwent surgery to address the condition.  

There is also some indication that events in service led to 
the Veteran's current left knee symptoms, thereby satisfying 
the second and third McLendon elements.  The Veteran's 
separation examination notes his complaints of a "[t]rick 
left knee."  The Veteran has also reported that he has 
continued to experience left knee pain and locking since 
service.  See Board Hearing Tr. at 12.

There also appears to be insufficient competent medical 
evidence on file for VA to make a decision on the claim, 
thereby satisfying the fourth McLendon element and triggering 
VA's duty to obtain an examination.  As noted above, the 
Veteran has not been afforded a VA examination regarding the 
left knee, and none of the other medical evidence of record 
addresses the potential relationship between his claimed left 
knee disability and service or his current low back 
disability.  Under such circumstances, the Board believes 
that on remand a VA examination should be conducted and an 
etiological opinion obtained regarding the Veteran's claimed 
left knee disability.

B. Low Back

The Board's August 2007 remand requested that the Veteran be 
afforded an examination to determine the nature and etiology 
of his current low back disability.  The Board specifically 
requested that the examiner identify all low back 
disabilities present and render an opinion as to whether any 
low back disability identified was related to the Veteran's 
military service.  The Board also requested that the examiner 
provide an opinion as to whether any congenital or 
developmental back disability identified was aggravated 
beyond the normal course of the condition by service.  

In response to the Board's remand, the Veteran was afforded a 
VA examination to assess the nature and etiology of his low 
back condition in August 2008.  Although the examiner 
diagnosed the Veteran with degenerative disc disease of the 
lumbar spine and noted that such was not related to service, 
the examiner did not clearly address the second part of the 
Board's inquiry regarding a congenital back disability.  
While the examiner noted that spina bifida was present on X-
rays taken in 1957 (and that spina bifida was a congenital 
condition), he did not specify if such condition was 
currently present and, if so, whether such was aggravated by 
service as requested by the Board.  Because the examiner's 
opinion did clearly address each of the questions posed in 
the Board's prior remand, the case must again be remanded so 
that an additional examination and etiological opinion can be 
obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(holding that compliance with remand instructions is neither 
optional nor discretionary and that where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance); see also 
38 C.F.R. § 4.2.  

The Board sincerely regrets the additional delay caused by 
this remand.  However, the additional development requested 
herein is necessary to ensure that all evidence potentially 
favorable to the Veteran's appeal is obtained.  It is also 
necessary to ensure that the Veteran is afforded due process 
of law.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the Veteran with a notice 
letter regarding his service-connection 
claim for a left knee disability that 
complies with the notification 
requirements of the VCAA.  Such letter 
should specifically advise the Veteran of 
the information and evidence needed to 
substantiate his service-connection claim 
on a secondary basis.

2.  Schedule the Veteran for an 
examination to determine the nature and 
etiology of his claimed left knee 
disability.  The claims folder should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  After conducting an 
examination of the Veteran and performing 
any clinically-indicated diagnostic 
testing, the examiner should identify all 
current left knee disabilities.  If a 
left knee disability is found to be 
present, the examiner should render an 
opinion as to the following questions:

a.) Is it at least as likely as not (50 
percent or greater) that the Veteran's 
left knee disability was caused or 
aggravated by his active military 
service?  In answering this question, the 
examiner should comment on whether any 
current left knee pathology is consistent 
with the Veteran's report of a "trick 
left knee" upon service separation, and 
his contentions that he injured his knee 
while repairing air craft engines in 
service?

b.) If the Veteran's left knee disability 
is not found to be directly related to 
his military service, is it at least as 
likely as not (50 percent or greater) 
that the Veteran's left knee disability 
was either caused or aggravated by his 
low back disability?

A report of the examination should be 
prepared and associated with the 
Veteran's VA claims folder.  The examiner 
is requested to explain any opinion 
provided, and to include supporting 
references to the Veteran's medical 
record.

3.  Schedule the Veteran for an 
examination with an appropriately-
qualified physician, other than the 
physician who conducted the August 2008 
VA examination, to determine the nature 
and etiology of the Veteran's low back 
disability(ies).  The claims folder 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  After conducting 
an examination of the Veteran and 
performing any clinically-indicated 
diagnostic testing, the examiner should 
provide the following information:

a.)  Please clearly identify all current 
low back disabilities, including any 
congenital or developmental back 
disabilities that may be present.

b.) If any non-congenital low back 
disability is identified, please comment 
as to whether is it at least as likely as 
not (50 percent or greater) that such low 
back disability was caused by the 
Veteran's military service?  In answering 
this question, the examiner should 
comment on whether any current back 
pathology is consistent with the 
Veteran's contentions that he injured his 
back while repairing air craft engines in 
service?

c.) If a congenital or developmental back 
disability (to include spina bifida) is 
identified, please comment as to whether 
such disability was clearly and 
unmistakably aggravated during service 
beyond its normal course?

A report of the examination should be 
prepared and associated with the 
Veteran's VA claims folder.  The examiner 
is requested to explain any opinion 
provided, and to include supporting 
references to the Veteran's medical 
record.

4.  Thereafter, and after performing any 
additional development deemed necessary, 
readjudicate the issues on appeal.  If 
any of the benefits sought on appeal 
remain denied, in whole or in part, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case and be afforded reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


